EXHIBIT Home Federal Bancorp Employees’ Savings and Profit Sharing Plan and Trust Financial Statements as of December31, 2007 and 2006, and for the Year Ended December 31, 2007, Supplemental Schedule as of December 31, 2007, and Report of Independent Registered Public Accounting Firm HOME FEDERAL BANCORP EMPLOYEES’ SAVINGS AND PROFIT SHARING PLAN AND TRUST TABLE OF CONTENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS: Statements of Net Assets Available for Benefits as of December 31, 2007 and 2006 2 Statement of Changes in Net Assets Available for Benefits for the Year Ended 3 December 31, 2007 Notes to Financial Statements as of December 31, 2007 and For the Year Ended December 31, 2007 4-8 SUPPLEMENTAL SCHEDULE 9 Form 5500—Schedule H, Part IV, Line 4i—Schedule of Assets (Held at End of Year) As of December 31, 2007 10 NOTE:All other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Plan Administrator Home Federal Bancorp Employees’ Savings and Profit Sharing Plan and
